                  Case 3:11-ap-00693-JAF       Doc 85     Filed 11/07/18       Page 1 of 8



                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                      JACKSONVILLE DIVISION

In re:                                                 Chapter 11

TAYLOR, BEAN & WHITAKER                                Case No. 3:09-bk-07047-JAF
MORTGAGE CORP., et al.,                                Case No. 3:09-bk-10022-JAF
                                                       Case No. 3:09-bk-10023-JAF
                    Debtors.                           (Jointly Administered Under
                                                       Case No. 3:09-bk-07047-JAF)
______________________________________/

NEIL F. LURIA, as Trustee to the TAYLOR,
BEAN & WHITAKER PLAN TRUST,                            Adv. Pro. No. 3:11-ap-00693-JAF

                    Plaintiff,
v.

THUNDERFLOWER, LLC,

            Defendant.
______________________________________/

                 LIMITED OBJECTION TO MOTION TO WITHDRAW AS COUNSEL

            Plaintiff, Neil F. Luria, as Trustee to the Taylor, Bean & Whitaker Plan Trust (the

“Plaintiff”), by and through undersigned counsel, hereby files his limited objection to the Motion

for Leave to Withdraw as Counsel (D.E. 84) filed Kimberly Held Israel of the law firm of

McGlinchey Stafford (the “Motion”) and states as follows:

            1.      Plaintiff does not oppose the relief sought in the Motion. Plaintiff submits this

limited objection for the sole purpose of requesting that an Order granting the Motion include

additional matter beyond that included in the proposed order previously circulated by Ms. Israel.

Specifically, Plaintiff requests that the form of Order attached hereto as Exhibit A,1 which

includes (i) a mailing address for Defendant to receive papers once Ms. Israel has withdrawn and


1
  The proposed form of Order attached hereto as Exhibit A shows the revisions proposed by Plaintiff in
track changes. A clean version of the proposed order requested be entered is attached hereto as Exhibit B.
8783669-3
               Case 3:11-ap-00693-JAF      Doc 85     Filed 11/07/18     Page 2 of 8



before any new counsel appears (which mailing address must be provided by Ms. Israel), (ii) a

requirement that Defendant has 15 days within which to retain new counsel and clear notice that,

until new counsel appears, Defendant cannot represent itself, and (iii) specifies that entry of the

Order affects neither existing deadlines nor extends the period within which Defendant can

conduct further discovery and/or seek rehearing as provided for by the Court’s September 28,

2018 Order (D.E. 83) be entered by the Court.

Dated: November 7, 2018                              Respectfully submitted,
                                                     BERGER SINGERMAN LLP
                                                     Counsel for Plaintiff
                                                     1450 Brickell Ave., Suite 1900
                                                     Miami, Florida 33131
                                                     Telephone: (305) 755-9500
                                                     Facsimile: (305) 714-4340

                                                     By:       /s/ Paul A. Avron
                                                           James D. Gassenheimer
                                                           Florida Bar No. 959987
                                                           jgassenheimer@bergersingerman.com
                                                           Benjamin P. Zuckerman
                                                           Florida Bar No. 187143
                                                           bzuckerman@bergersingerman.com
                                                           Paul A. Avron
                                                           Florida Bar No. 50814
                                                           pavron@bergersingerman.com

                                CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing was served

electronically through the Court’s CM/ECF system upon Kimberly Held Israel, Esq.,

McGlinchey Stafford, 10407 Centurion Parkway, North, Ste. 200, Jacksonville, FL 32256,

email: kisrael@mcglinchey.com on this 7th day of November, 2018.


                                                     /s/ Paul A. Avron
                                                     Paul A. Avron


                                                2
8783669-3
            Case 3:11-ap-00693-JAF   Doc 85   Filed 11/07/18   Page 3 of 8



                                     EXHIBIT A




8783669-3
             Case 3:11-ap-00693-JAF      Doc 85    Filed 11/07/18    Page 4 of 8




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

In re:                                          Chapter 11

TAYLOR, BEAN & WHITAKER                         Case No. 3:09-bk-07047-JAF
MORTGAGE CORP., et al.,                         Case No. 3:09-bk-10022-JAF
                                                Case No. 3:09-bk-10023-JAF
               Debtors.                         (Jointly Administered Under
                                                Case No. 3:09-bk-07047-JAF)
______________________________________/

NEIL F. LURIA, as Trustee to the TAYLOR,
BEAN & WHITAKER PLAN TRUST,              Adv. Pro. No. 3:11-ap-00693-JAF

               Plaintiff,
v.

THUNDERFLOWER, LLC,

            Defendant.
______________________________________/

            ORDER ON MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

         THIS MATTER CAME before the Court for consideration, without a hearing, upon the

Motion of Kimberly Held Israel, Esquire of the law firm of McGlinchey Stafford for leave to

withdraw as counsel for Defendant, THUNDERFLOWER, LLC.                (D.E. 84) and Limited

Objection to Motion to Withdraw as Counsel (D.E. --). The Court having reviewed the Motion,

having noted Plaintiff’s consent to the relief sought therein, and having otherwise been fully

advised in the premises, it is hereby

1362976.1
               Case 3:11-ap-00693-JAF        Doc 85     Filed 11/07/18    Page 5 of 8



        ORDERED:

        1.       The Motion is GRANTED. Kimberly Held Israel, Esq. and the law firm of

McGlinchey Stafford are hereby relieved of all further responsibility in this action. Until new

counsel enters an appearance, all notice to Thunderflower, LLC shall be sent to [INSERT].

        2.       Thunderflower, LLC, which cannot represent itself in these proceedings, has

fifteen (15) days from the date of this Order to retain new counsel.

        2.3.     This Order has no effect on the existing dates and deadlines set forth in the Fifth

Agreed Scheduling Order Setting Pretrial Conference and Trial entered on September 12, 2018.

(D.E. 82), and it does not extend the period within which Thunderflower, LLC may take further

discovery and/or file a motion for rehearing of the Court’s September 28, 2018 Order Granting in

Part Partial Summary Judgement (D.E. 83).


                                                 ###

Attorney Kimberly Held Israel is directed to serve a copy of this Order on interested parties and
file proof of service within 3 days of the entry of the Order.




1362976.1
                                                  2
Case 3:11-ap-00693-JAF   Doc 85   Filed 11/07/18   Page 6 of 8



                         EXHIBIT B
             Case 3:11-ap-00693-JAF     Doc 85    Filed 11/07/18   Page 7 of 8




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

In re:                                         Chapter 11

TAYLOR,   BEAN       &      WHITAKER Case No. 3:09-bk-07047-JAF
MORTGAGE CORP., et al.,                 Case No. 3:09-bk-10022-JAF
                                        Case No. 3:09-bk-10023-JAF
            Debtors.                    (Jointly Administered Under
                                        Case No. 3:09-bk-07047-JAF)
______________________________________/

NEIL F. LURIA, as Trustee to the TAYLOR,
BEAN & WHITAKER PLAN TRUST,              Adv. Pro. No. 3:11-ap-00693-JAF

               Plaintiff,
v.

THUNDERFLOWER, LLC,

            Defendant.
______________________________________/

            ORDER ON MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

         THIS MATTER CAME before the Court for consideration, without a hearing, upon the

Motion of Kimberly Held Israel, Esquire of the law firm of McGlinchey Stafford for leave to

withdraw as counsel for Defendant, THUNDERFLOWER, LLC. (D.E. 84) and Limited

Objection to Motion to Withdraw as Counsel (D.E.___). The Court having reviewed the Motion,



1362976.1
             Case 3:11-ap-00693-JAF         Doc 85     Filed 11/07/18   Page 8 of 8



having noted Plaintiff’s consent to the relief sought therein, and having otherwise been fully

advised in the premises, it is hereby

        ORDERED:

        1.     The Motion is GRANTED. Kimberly Held Israel, Esq. and the law firm of

McGlinchey Stafford are hereby relieved of all further responsibility in this action. Until new

counsel enters an appearance, all notice to Thunderflower, LLC shall be sent to [INSERT].

        2.     Thunderflower, LLC, which cannot represent itself in these proceedings, has

fifteen (15) days from the date of this Order to retain new counsel.

        3.     This Order has no effect on the existing dates and deadlines set forth in the Fifth

Agreed Scheduling Order Setting Pretrial Conference and Trial entered on September 12, 2018.

(D.E. 82), and it does not extend the period within which Thunderflower, LLC may take further

discovery and/or file a motion for rehearing the Court’s September 28, 2018 Order Granting in

Part Partial Summary Judgement (D.E. 83).


                                               ###

Attorney Kimberly Held Israel is directed to serve a copy of this Order on interested parties and
file proof of service within 3 days of the entry of the Order.




1362976.1
                                                 2
